DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-4, 7-8, 26-30 and 32-33 allowed.
The following is an examiner’s statement of reasons for allowance: Prior art of record do not teach or suggest individually or in combination
traces in the substrate to carry the first, second, third and fourth clocks from the resonator die to the processor die, wherein the processor die comprises first, second and third counters to obtain counts of the frequencies of the first, second, and third clocks with respect to the fourth clock, a state machine to select a clock among the first, second and third clocks as a reference clock for the processor based on the counts of the frequencies of the first, second, and third clocks, and a multiplexer, wherein the multiplexer, in response to a select signal from the state machine, is to output the selected clock as the reference clock on a trace in the substrate which couples the resonator die with the processor die; and 
a comparator on the processor die to compare the counts from the first and second counters to generate a first comparison result as an output, to compare the counts from the first and third counters to generate a second comparison result as an output, and to compare the counts from the second and third counters to generate a third comparison result as an output, wherein the state machine is to identify, and flag as a compromised clock, one of the clocks for which a count of frequency is not within a threshold count of frequency of others of the clocks. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Ralph Hoppin (Reg.#: 38494) on 4/15/2022.
The application has been amended as follows: 
1. (Currently Amended) An apparatus, comprising: 
a substrate; 
a resonator die embedded in the substrate, the resonator die comprising first, second, third and fourth oscillators to generate first, second, third and fourth clocks, respectively, and the fourth clock has a frequency higher than frequencies of the first, second, and third clocks; 
a platform controller hub die on the substrate; 
traces in the substrate to carry the first, second, third and fourth clocks from the resonator die to the platform controller hub die; 
a processor die on the substrate, the processor die comprising a processor; 
a trace in the substrate to couple the platform controller hub die with the processor die, wherein the platform controller hub die comprises first, second and third counters to obtain counts of the frequencies of the first, second, and third clocks with respect to the fourth clock, a state machine to select a clock among the first, second and third clocks as a reference clock for the processor based on the counts of the frequencies of the first, second, and third clocks, and a multiplexer, and the multiplexer, in response to a select signal from the state machine, is to output the selected clock as the reference clock on the trace in the substrate which couples the platform controller hub die with the processor die; and 
a comparator on the platform controller hub die to compare the counts from the first and second counters to generate a first comparison result as an output, to compare the counts from the first and third counters to generate a second comparison result as an output, and to compare the counts from the second and third counters to generate a third comparison result as an output, wherein the state machine is to identify, and flag as a compromised clock, one of the clocks for which a count of frequency is not within a threshold count of frequency of others of the clocks. 
9-25. (Cancelled) 
31. (Cancelled) 
32. (Currently Amended) An apparatus, comprising: 
a substrate; 
a resonator die embedded in the substrate, the resonator die comprising first, second, third and fourth oscillators to generate first, second, third and fourth clocks, respectively, and the fourth clock has a frequency higher than frequencies of the first, second, and third clocks; 
a processor die on the substrate, the processor die comprising a processor; 
traces in the substrate to carry the first, second, third and fourth clocks from the resonator die to the processor die, wherein the processor die comprises first, second and third counters to obtain counts of the frequencies of the first, second, and third clocks with respect to the fourth clock, a state machine to select a clock among the first, second and third clocks as a reference clock for the processor based on the counts of the frequencies of the first, second, and third clocks, and a multiplexer, wherein the multiplexer, in response to a select signal from the state machine, is to output the selected clock as the reference clock on a trace in the substrate which couples the resonator die with the processor die; and 
a comparator on the processor die to compare the counts from the first and second counters to generate a first comparison result as an output, to compare the counts from the first and third counters to generate a second comparison result as an output, and to compare the counts from the second and third counters to generate a third comparison result as an output, wherein the state machine is to identify, and flag as a compromised clock, one of the clocks for which a count of frequency is not within a threshold count of frequency of others of the clocks. 
34. (Cancelled)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERI L. HARRINGTON whose telephone number is (571)270-0468. The examiner can normally be reached Generally, M-F, 7:30a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHERI L HARRINGTON/Examiner, Art Unit 2187                                                                                                                                                                                                        April 25, 2022

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187